Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 18, 2006, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of eight years, unanimously affirmed.
By failing to object, by making only generalized objections, and by failing to request further relief after objections were sustained, defendant has failed to preserve his present challenges to the People’s cross-examination and summation, and we decline to review them in the interest of justice. Concur— Lippman, EJ., Mazzarelli, Sullivan, Nardelli and Sweeny, JJ.